     Case 4:18-cv-00067-WTM-CLR Document 53 Filed 03/23/21 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT FOR
                   THE   SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


SHELIA K. VARNEDOE,


      Plaintiff,

V.                                              CASE NO. CV418-067


MEGAN J. BRENNAN, Postmaster
General,

      Defendant.




                                   ORDER


     Before the Court is the Magistrate Judge's March 2, 2021, Report

and Recommendation (Doc. 51), to which Plaintiff has filed objections

(Doc. 52). After a careful de novo review of the record, the Report

and Recommendation is ADOPTED as the Court's opinion in this case,^

Therefore, Plaintiff's Motion for Summary Judgment            (Doc. 41) is

DENIED and   Defendant's Motion for Summary Judgment (Doc. 44) is

GRANTED. The Clerk of Court is DIRECTED to CLOSE this case.

                         •9 A
     so ORDERED this              day of March 2021.



                                     WILLIAM T. MOORE^JR.
                                     UNITED STATES DISTRICT COURT
                                    SOUTHERN   DISTRICT OF GEORGIA


1 The Court notes that it has considered Plaintiff's Objections to
the Magistrate Judge's Report and Recommendation. (Doc. 52.) In her
objections. Plaintiff fails to address the critical deficiencies the
Magistrate Judge identified in Plaintiff s retaliation claim, namely
that Plaintiff has failed to produce any evidence that her 2013 EEOC
complaint was the cause of her work reassignment. (Doc. 51 at 20.)
Instead, Plaintiff merely reasserts allegations and arguments
already considered and rejected in the report and recommendation.
Accordingly, Plaintiff's objections are OVERRULED.
